Citation Nr: 9919630	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a lower back 
disability.

5.  Entitlement to service connection for a gastrointestinal 
disability, to include an ulcer, secondary to the intake of 
medication prescribed for a service-connected right foot 
disability.

6.  Entitlement to service connection for teeth numbered 1, 
3, 4, 14, 15, 16, 17, 19, 30 and 31.

7.  Entitlement to service connection for a dental 
disability, for VA outpatient treatment purposes.

8.  Entitlement to a disability evaluation in excess of 20 
percent for a right foot disability, including hallux valgus 
with prominent bunion, asymptomatic, and multiple rigid 
hammertoes of the lesser toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The first four claims listed above are ready for their 
appellate review at this time and are therefore hereby being 
reviewed, while the remaining four claims are only being 
addressed in the remand portion of the present 
decision/remand because they need additional development.


FINDINGS OF FACT

1.  It has not been objectively shown that the diagnosed 
hypertension had its onset during service or is in any way 
causally related to service or secondary to a service-
connected disability.

2.  It has not been objectively shown that the veteran 
currently suffers from a psychiatric disability that had its 
onset during service or is in any way causally related to 
service or secondary to a service-connected disability.

3.  It has not been objectively shown that the veteran 
currently suffers from a right knee disability that had its 
onset during service or is in any way causally related to 
service or secondary to a service-connected disability.

4.  A lower back disability was never diagnosed during 
service, but almost 17 years after service, and the 
preponderance of the evidence points toward a post-service 
onset of the condition, possibly secondary to a motor vehicle 
accident that the veteran suffered after service, in 1988, 
and which resulted, according to the veteran's own 
statements, in a back injury.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim for service connection for hypertension that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim for service connection for a psychiatric disability 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim for service connection for a right knee disability that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The lower back disability that was first diagnosed almost 
17 years after the veteran's separation from active military 
service was not incurred in or aggravated by service nor was 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See, 38 C.F.R. § 3.310(a) (1998).

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995); 
see, also, Wallin v. West, Jr., 11 Vet. App. 509, 512 (1998); 
and Jones v. West, Jr., No. 96-1253 (U.S. Vet. App. May 11, 
1999).  Consequently, it naturally follows that, if a 
claimant is seeking service connection benefits on a 
secondary basis, there must be evidence of a current 
disability and evidence linking that disability to a service-
connected disability.

VA regulation also provides for the granting of service 
connection, on a presumptive basis, when it is shown that a 
chronic disease, such as arthritis, hypertension, psychosis 
and gastric or duodenal ulcers, was manifested to a degree of 
10 percent or more within one year from the veteran's 
separation from active military service, even if there is no 
evidence of the manifestation of such disease during service.  
See, 38 U.S.C.A. §§ 1101, 1112 (West 1991); and 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

First Issue
Entitlement to service connection for hypertension:

The veteran contends that he currently suffers from 
hypertension, which is causally related to service or to the 
service-connected right foot disability, and that, as such, 
it should be service-connected.

The record reveals no evidence of the manifestation of 
hypertension at any time during service or within the one-
year presumptive period immediately following service.  The 
record does reveal that hypertension was first diagnosed in 
September 1990, more than 13 years after the veteran's 
separation from active military service.

The record is also devoid of competent medical evidence 
demonstrating that the diagnosed hypertension is in any way 
causally related to service.  In fact, and to the contrary, 
the physician who conducted a VA medical examination in July 
1993 stated in the report that he subscribed that, according 
to the veteran, the high blood pressure was first detected 
"about last year" when he was given a capsule that he 
thought caused his blood pressure to rise.  The physician, 
however, listed the pertinent diagnosis as "hypertension, 
not related to medication," and explained that the 
medication in question, Nifedipine, "causes hypertension of 
low blood pressure and does not elevate his blood pressure ... 
[although h]e claims [that] the doctors have told him that it 
does."

The present claim for service connection has failed on a 
presumptive basis because it has not been shown, nor has it 
ever been argued, that hypertension was initially manifested 
to a degree of at least 10 percent within one year from the 
veteran's separation from active military service.  The claim 
has also failed on a direct basis, because it has not been 
shown that the diagnosed hypertension had its onset during 
service, is in any way causally related to service, or 
secondary to a service-connected disability or to the intake 
of any specific VA-supplied medication.  The lack of 
competent evidence in the record demonstrating that a present 
disability is causally related to service means that at least 
two of the Caluza criteria for the submission of well-
grounded, plausible claims for service connection have not 
been met.  The Board, thus, has not acquired jurisdiction 
over the appealed claim, which has failed and must be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection, on any basis.  Under these circumstances, VA has 
no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to service connection for an acquired psychiatric 
disability:

The veteran contends that he suffers from some type of 
psychiatric condition that is causally related to service.  
Initially, it is noted that he claimed that he suffered from 
"stress," secondary to the service-connected right foot 
disability, but, thereafter,
he amended his contentions regarding this issue to claim that 
he had an "emotional condition" that was caused by a 
"life-threatening" inservice incident that essentially 
consisted of his being "attacked" by another soldier.  It 
is noted that this amendment to his contentions regarding the 
etiology and type of the claimed psychiatric disability was 
produced in May 1996, approximately a month after a VA 
licensed psychologist first raised the possibility of a 
diagnosis of post-traumatic stress disorder (PTSD), although 
for pre-service reasons, as will be explained below. 

A review of the record reveals no evidence of the 
manifestation of a psychiatric disability, to include 
psychosis, at any time during service or within the year 
immediately following the veteran's separation from active 
military service.  It also reveals no evidence of the claimed 
"attack" by another soldier or of any complaints of mental 
difficulties at any time during service.

The earliest competent evidence in the record showing the 
manifestation of any psychiatric problems or difficulties is 
contained in a partially-legible VA outpatient medical record 
that was dated in June 1981, more than four years after the 
veteran's separation from active military service, which 
reveals an impression of depression and tension.  Another 
barely-legible VA outpatient medical record subscribed 
approximately three months later, apparently by the same 
physician, reveals an assessment listed as "depressive."

According to the report of a July 1994 VA mental disorders 
medical examination, the veteran complained of "having 
trouble getting around, trouble sleeping, my knees, my 
feet."  He said that he was "getting worse," that his 
nerves were "just shot," that he got under stress, that he 
could not get along with people and wanted to be by himself, 
that he did better when he was all alone, that he could not 
sleep because he could not get comfortable, that he did not 
have appetite or any sex life and that he was "just not in 
good shape at all."  On examination, it was noted that the 
veteran appeared to be depressed and in considerable physical 
distress, with a mournful expression and voice, but that he 
had normal associative processes, with no delusional or 
hallucinatory elements, and an intact sensorium.  The 
diagnosis was listed as a depressive reaction, secondary to 
physical problems.

The April 1996 report of a VA psychologic evaluation reveals 
multiple complaints, including "a stress disorder," a pre-
service history of having been a victim of sexual abuse 
during childhood and no references to the recently-alleged 
inservice stressful event, other than his report of having 
received an "Article 15" following a "racial altercation."  
This report also reveals, for the first and only time in the 
record, references to a post-service motor vehicle accident 
in 1988, in which the veteran reportedly injured his back, 
and to the pre-service sexual abuse incident, from which the 
veteran said he still had nightmares several times a month 
and which prompted the subscribing psychologist to comment 
that "[t]he possibility of [the veteran] having a post 
traumatic stress disorder should be considered."

The present claim for service connection has failed on a 
presumptive basis because it has not been shown, nor has it 
ever been argued, that psychosis was initially manifested to 
a degree of at least 10 percent within one year from the 
veteran's separation from active military service.  The claim 
has also failed on a direct basis, because it has not been 
shown that the diagnosed depressive reaction, or any other 
psychiatric disability, is causally related to service or 
secondary to a service-connected disability or to the intake 
of any specific VA-supplied medication.  It is clear from the 
record that whatever psychiatric difficulties the veteran is 
confronting and complaining of at this time are essentially 
secondary to his multiple physical problems, most of which 
are not service-connected, and to the stressful pre-service 
sexual abuse incident referred to above, rather than to any 
inservice incident or event or to any specific service-
connected disability.

The lack of competent evidence in the record demonstrating 
that a present psychiatric disability is causally related to 
service or to a service-connected disability means that at 
least two of the Caluza criteria for the submission of well-
grounded, plausible claims for service connection have not 
been met.  The Board, thus, has not acquired jurisdiction 
over the appealed claim, which has failed and must be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection, on any basis.  Under these circumstances, VA has 
no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).




Third Issue
Entitlement to service connection for a right knee 
disability:

The veteran contends that he suffers from a right knee 
disability that is most likely secondary to his having had to 
alter his gait due to the service-connected right foot 
disability.

A review of the record reveals no evidence of the 
manifestation of a right knee disability during service.  
While the record does reveal that a VA physician diagnosed 
right knee degenerative joint disease (DJD) and a muscle 
spasm in June 1993, it is noted that this diagnosis was not 
supported by VA X-Rays that were obtained approximately one 
month after that first diagnosis, in July 1993, the report of 
which reveals an impression of "[u]nremarkable radiographs 
of the right knee" and findings of no evidence of 
significant joint space narrowing, osteoarthritic or other 
degenerative changes.

A January 1994 VA outpatient medical record reveals a 
diagnostic impression of arthritis of the right knee, again 
apparently not supported by X-Rays, as no such objective 
evidence was ever mentioned, nor is of record, while VA 
outpatient medical records dated in February and April 1994 
reveal complaints of chronic right knee pain and an incident 
in which the right knee apparently gave out and was injured.

According to an April 1994 VA radiology diagnostic report, X-
Rays of the veteran's right knee again revealed no evidence 
of fracture, dislocation or other significant bone or joint 
abnormality and the soft tissues were unremarkable.

According to the report of a July 1994 VA orthopedic 
examination, the veteran claimed to be having progressive 
problems with various parts of the body, including the right 
knee and back, and to have to wear a right knee brace in 
order to keep from falling, as the falling was secondary to 
the way he had to walk due to the service-connected right 
foot disability  The examiner noted that this individual was 
"full of somatic complaints and he has an ongoing 
neuropsychiatric problem.  He is now almost an invalid, and 
all because of the injury sustained to the right foot back in 
1976."  He noted that the veteran walked with a cane and 
seemed to be unsteady on his feet, although "the reason for 
that is not clear."

The above report also reveals that an inspection of the right 
knee revealed no soft tissue swelling or increased heat, 
"but this man was unable to fully extend ... or flex" the 
knee.  In fact, the right knee was maintained at a slightly 
flexed position and was allegedly somewhat limited in its 
motion, as was also the left knee and, in this regard, the 
examiner wondered why the veteran claimed to be limited in 
his left knee when he was not complaining about any 
discomfort in that joint.  "Again, an underlying 
neuropsychiatric problem may be responsible for all of 
this," he said.  A history of right knee arthralgia (pain) 
was listed as the pertinent diagnosis.

In an attempt to resolve the medical issues posed by some of 
the matters on appeal, the record shows that the RO asked a 
VA physician to review the file and render an opinion 
regarding the exact pathology and most likely etiology of the 
claimed right knee disability.  (See, in this regard, the 
RO's letter, dated in July 1994.)  A VA physician responded 
by submitting a handwritten medical opinion dated in August 
1994 in which he said that the knee and back complaints 
"could be related in part" to the gait disturbance produced 
by the foot pain when weight-bearing and that a podiatrist 
might also be of assistance in answering this question.  A 
medical examination and opinion was then requested from a VA 
podiatrist and the resulting report is discussed in the 
following paragraph.

According to the October 1994 report of the above mentioned 
VA podiatric examination, the veteran stated that his 
inservice right foot injury had affected his right knee and 
back.  The examiner explained, however, that X-Rays obtained 
in April 1994 "were reported as negative" and that it was 
his opinion that the right knee and back were "essentially 
healthy," although he acknowledged that the foot deformity 
and altered gait could affect the knee and the back and that, 
"[i]f the foot problem were improved, the other problem 
should also be relieved."

The present claim for service connection has failed on a 
presumptive basis because it has not been shown, nor has it 
ever been argued, that arthritis of the right knee was 
initially manifested to a degree of at least 10 percent 
within one year from the veteran's separation from active 
military service.  The claim has also failed on a direct 
basis, because it has not been shown that the veteran 
currently suffers from any disability of the right knee or 
that the claimed disability is causally related to service, 
or secondary to a service-connected disability or to the 
intake of any specific VA-supplied medication.  As explained 
above, the veteran has complained of right knee pain and 
there is competent evidence acknowledging that an altered 
gait secondary to the service-connected right foot disability 
could indeed affect the right knee.  Still, however, a 
present disability has not been objectively shown to be 
currently manifested.  The lack of such evidence in the 
record means that at least one of the Caluza criteria for the 
submission of well-grounded, plausible claims for service 
connection has not been met.  The Board, thus, has not 
acquired jurisdiction over the appealed claim, which has 
failed and must be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection, on any basis.  Under these circumstances, VA has 
no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Fourth Issue
Entitlement to service connection for a lower back 
disability:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

The record shows no evidence of the manifestation of a lower 
back disability at any time during service, or of arthritis 
of the lower back within one year from the veteran's 
separation from active military service.

The earliest evidence in the record showing any problems with 
the lower back is contained in the aforementioned February 
1992 VA outpatient medical record, which reveals a diagnosis 
of chronic back pain.

According to the aforementioned April 1994 VA radiology 
diagnostic report, X-Rays of the veteran's lumbar spine 
revealed no evidence of fracture, subluxation or destructive 
process, but there was a mild degenerative change, with 
anterior spurring from L5, noted.  The disc spaces were well 
preserved, pedicles were intact, the neural canal was not 
encroached upon and the sacroiliac joints were unremarkable.  
The impression was listed as mild degenerative spurring from 
L5 demonstrated, but with no evidence of fracture or 
subluxation

According to the report of the July 1994 VA orthopedic 
examination referred to earlier in this decision, the veteran 
complained of "trouble with low back pains."  On 
examination, some limitation of motion of the back was noted 
and the examiner stated that, due to the veteran's apparent 
inability to stay in a supine position, further evaluation of 
his back and hips could not be carried out.  The pertinent 
diagnosis was listed as a history of a low back syndrome.

The Board finds it appropriate to hereby again make reference 
to the VA physician's handwritten statement of August 1994 in 
which he said that the knee and back complaints could be 
related in part to the gait disturbance produced by the foot 
pain when weight-bearing and that a podiatrist might also be 
of assistance in answering this question.  Again, the 
podiatrist's report is of record and its pertinent data is 
discussed in the following paragraph. 

As noted earlier, the report of the October 1994 VA podiatric 
examination reveals complaints of the inservice right foot 
injury having affected both the right knee and back.  The 
examiner explained that X-Rays "were reported with mild 
degenerative disease" and that, as noted earlier, it was his 
opinion that the right knee and back were "essentially 
healthy," although he acknowledged that the foot deformity 
and altered gait could affect the knee and the back and that, 
"[i]f the foot problem were improved, the other problem 
should also be relieved."

Also as noted earlier, the report of the July 1996 VA 
psychologic evaluation reveals that the veteran said that he 
was involved in a car accident in 1988, which resulted in a 
"back injury."  Unfortunately, this is the only reference 
in the record to this accident and it is therefore impossible 
to ascertain the degree to which this "back injury" may 
have contributed to the mild L5 spurring that was first 
diagnosed, according to the record, in April 1994.  Of 
course, the veteran's apparent choice to avoid making any 
further references to this accident in the record, to include 
at the time of a June 1994 RO hearing, at which time he 
essentially said that "my lower back pain comes from 
falling," is a factor that the Board necessarily has to take 
into consideration in deciding the weight to be assigned to 
the veteran's allegations in the present matter.

As shown above, there is no evidence in the record of any 
lower back problems or pertinent diagnosis at any time during 
service, the earliest complaints of back pain and diagnosis 
of chronic back pain in the record were produced more than 15 
years after service (notwithstanding the fact that the 
veteran had been service-connected for the right foot 
disability since 1977) and the first actual diagnosis 
supported by X-Ray findings was produced approximately 17 
years after service.  The VA physician who subscribed the 
August 1994 medical opinion said that the back complaints 
"could be related in part to the gait disturbance produced 
by the foot pain when weight bearing" and, while the VA 
podiatrist who subscribed the October 1994 report concurred 
with that possibility, he also said that the veteran's back 
was "essentially normal" and did not categorically indicate 
that the present disability is indeed causally related to 
service or that it is as likely as not that it is.

The Board has carefully evaluated the evidence in the record 
but is unable to conclude that the diagnosed lower back 
disability is causally related to service or secondary to the 
service-connected right foot disability because it is clear 
that no problems were ever reported prior to the 1988 motor 
vehicle accident in which the veteran reportedly injured his 
back and it is therefore certainly more likely that the mild 
spurring at the L5 level is secondary to that post-service 
accident than to the right foot disability for which the 
veteran has been service-connected since 1977. The Board 
acknowledges the two VA physician's aforementioned statements 
addressing the question of the most likely etiology of the 
lower back disability but, again, it is noted that neither 
statement actually links the current lower back disability to 
the service-connected right foot disability.  Instead, both 
statements only talk in terms of a possible relationship 
between the right foot disability and the lower back 
disability, which, at most, only serves to well-ground the 
appealed claim for service connection, and it is very much 
apparent that their subscribers were not aware of the post-
service 1988 motor vehicle accident when they rendered their 
opinions of record.

The fact that the veteran has always avoided any references 
to the 1988 motor vehicle accident, except when examined by a 
VA psychologist, moves the Board to assign significantly 
lesser probative value to the veteran's statements of record, 
particularly those to the effect that he has had lower back 
problems due to his altered gait for many years, presumably 
much earlier than the 1988 post-service motor vehicle 
accident, statements that, as noted earlier, are simply not 
supported by the record.

In view of the above, the Board finds and concludes that the 
preponderance of the evidence is against a grant of service 
connection for a lower back disability and that the diagnosed 
lower back disability is therefore not believed to have been 
incurred during service or to have been a proximate result of 
the service-connected right foot disability.  The claim for 
such benefit has failed and must be denied.



SEE THE FOLLOWING PAGES FOR THE ORDER,
REMAND SECTION AND SUBSCRIPTION


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for an acquired psychiatric disability 
is denied.

3.  Service connection for a right knee disability is denied.

4.  Service connection for a lower back disability is denied.


REMAND OF THE LAST FOUR ISSUES ON APPEAL

Fifth Issue
Entitlement to service connection for a gastrointestinal 
disability,
to include an ulcer, secondary to the intake of
medication prescribed for a service-connected right foot 
disability:

The veteran contends that he suffers from an ulcer that is 
secondary to the medication that he has been taking for 
several years for the service-connected right foot disability 
and that, consequently, he should be service-connected for 
that chronic disability.

The record confirms the fact that the veteran has been 
prescribed medications for the service-connected right foot 
disability, to include Motrin, and that he has complained on 
several occasions of stomach problems, which he has 
attributed, as noted above, to his intake of said 
medications.  The questions of whether there is currently a 
chronic gastrointestinal disability manifested and, if there 
is such disability, whether it is actually secondary or 
proximately due to the VA-prescribed medications for the 
service-connected right foot disability, remain unanswered, 
as noted in the following paragraph.

A review of the record reveals a February 1992 VA diagnosis 
of "rule out irritable bowel" syndrome, a July 1993 
diagnosis of peptic ulcers aggravated by anti-inflammatory 
medications taken for a foot pain, namely Motrin, and an 
August 1993 diagnostic impression of chronic abdominal pain.  
VA barium studies conducted in July 1993 and July 1994, 
however, revealed no evidence of any chronic gastrointestinal 
disability, to include the claimed ulcer, but a VA physician, 
when asked by the RO to render an opinion regarding the 
veteran's contentions, said, in his August 1994 handwritten 
statement, that "[t]he [veteran's] gastrointestinal 
complaints, in the face of a negative upper g-series, could 
be attributed to mild gastritis not visualized 
radiographically ... [and that a]n endoscopy might be helpful 
in this matter."  Unfortunately, the recommended endoscopy 
apparently has not been conducted yet, as there is no such 
evidence in the record.  It is the Board's opinion that such 
a study, and any other studies deemed necessary to clarify 
this matter, should be conducted and that the veteran should 
be re-examined, in order to secure an informed opinion 
addressing the two above mentioned questions that remain 
unanswered.

Sixth and Seventh Issues
Entitlement to service connection for teeth numbered 1, 3, 4, 
14, 15, 16, 17, 19, 30 and 31 and entitlement to service 
connection for a dental disability,
for VA outpatient treatment purposes:
 
These two issues need additional development.  In particular, 
it is noted that the veteran has historically claimed that he 
has "tooth loss" that is secondary to his intake of 
medication for the service-connected right foot disability 
and the RO has essentially denied the claim based on the 
absence of competent evidence showing that there is a causal 
relationship between the claimed tooth loss and the intake of 
medication.  The additional development described in the 
following paragraphs needs to be undertaken before the Board 
reviews these two matters.

First, all the pertinent evidence in the record, to include 
the pertinent service medical records, needs to be reviewed 
by a dental specialist, who should also examine the veteran 
and then provide an opinion regarding all the current 
disabilities currently manifested and, for each one of them, 
its most likely etiology.  Thereafter, the RO should 
adjudicate the issues of service connection for teeth 
numbered 1, 3, 4, 14, 15, 16, 17, 19, 30 and 31, for 
compensation purposes, and service connection for a dental 
disability, for VA outpatient treatment purposes.

Regarding the need for the record to be reviewed and the 
veteran to be re-examined, the Board notes that it appears 
that, on induction, the veteran had his complete set of teeth 
present, with no caries noted, and that, during service, some 
caries were discovered, and treated, in several of his teeth, 
at least one of which apparently was nonrestorable.  It also 
appears that the veteran may have had at least one tooth 
missing sometime after induction, as there is an undated 
radiographic picture of the veteran's teeth that, to the 
Board's lay and untrained eye, appears to reveal at least one 
such missing tooth and apparently was produced sometime 
during service.  The veteran underwent a VA dental 
examination in July 1994, the report of which makes no 
reference to the examiner's review of the service medical 
records but reveals that, as of July 1994, the veteran's 
teeth numbered 1, 3, 14, 16, 17, 30 and 31 were indeed 
"missing," his teeth numbered 4 and 19 had nonrestorable 
caries and his tooth number 15 had carious retained roots 
present.  This report also reveals that the veteran blamed 
the tooth loss to the Tagamet medication that he had been 
taking for several years and lists diagnoses of moderate 
periodontitis, restorable and nonrestorable caries and 
partial absence of teeth, acquired, without replacements.  No 
opinion regarding the most likely etiology and the actual 
character and extent of the diagnosed disabilities was 
rendered, though.

In an attempt to obtain competent evidence addressing the 
question of the most likely etiology of the diagnosed dental 
disabilities, the record shows that the RO did request a 
specialist's opinion in this regard but that, unfortunately, 
the subscriber of the medical opinion, which was dated in 
August 1994, said that he could "only address a dental claim 
resulting from trauma incurred while on active duty of which 
I see no documented evidence in this file" and then limited 
his opinion to say that the veteran might be eligible for 
dental care as a "medical-adjunct" if he were "service-
connected for stomach ulcers" and were "still being treated 
for same."  This opinion is certainly deficient in that it 
does not provide sufficient data so as to enable VA to 
objectively decide the appealed dental claims.

VA regulation requires that each missing or defective tooth 
and each disease of the investing tissues be considered 
separately and that the name or number of all such defective 
or missing teeth noted and the character and extent of any 
pathological condition of the investing tissues observed be 
also included when evaluating a claim for service connection 
for dental disabilities.  See, 38 C.F.R. §§ 3.381(a), 
3.382(a) (1998).  In the present case, the Board feels that 
the veteran should be re-examined and that the examiner 
should first review all the pertinent evidence in the record, 
starting with the service medical records, in order to be 
able to express an informed opinion as to the most likely 
etiology, character and extent of all the diagnosed dental 
disabilities.

It is noted, however, that VA regulation prohibits the 
granting of service connection for compensation purposes 
(i.e., not for outpatient treatment purposes) when the caries 
are treatable or the missing teeth are replaceable and when 
there are dental or alveolar abscesses, periodontal disease 
(pyorrhea) or Vincent's stomatitis, as these are not 
considered disabling conditions for VA purposes.  They may 
only be considered to be service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.120 or 38 C.F.R. § 17.123.  See, in this regard, 
38 C.F.R. § 4.149 (1998).  See, also, 38 C.F.R. § 3.382(c) 
(1998), which provides further guidance in this regard and 
also prohibits the granting of service connection for the 3d 
molars shown as present at induction and missing at 
discharge, unless there is an actual record of extraction for 
reasons other than malposition or "impaction."  
Consequently, and for obvious reasons, it is felt that, in 
the present case, the examining specialist should also be 
asked to indicate whether the missing teeth are replaceable 
or not and whether any noted caries are restorable or not.

Additionally, it must be noted that, since it is a well-known 
fact that the numbering of the teeth has not always been 
uniform, the examining dentist should make sure to include in 
the report of examination a clear description of the teeth 
that he or she is referring to and, if necessary, a 
transposition chart, if the numbering that in the present 
case was assigned during service is different from the 
numberings that have been assigned after service.

Regarding the need for the adjudication of a claim for 
service connection for a dental disability for VA outpatient 
treatment purposes, the Board notes that, while the veteran 
does not seem to have specifically requested this benefit, 
the Court has said that this is a benefit that could 
reasonably be considered as implicitly raised in a regular 
claim for service connection for a dental disability for 
compensation purposes.  See, in this regard, Mays v. Brown, 5 
Vet. App. 302, 306 (1993).  The Board notes that a claim for 
service connection for a dental disability, for VA outpatient 
treatment purposes, has yet to be adjudicated at the RO 
level, but this can only be done after the claim for service 
connection for the above mentioned teeth for compensation 
purposes has been adjudicated, insofar as certain types of VA 
outpatient dental treatment might be warranted when there are 
dental disabilities that are service-connected.  See, for 
instance, 38 C.F.R. § 17.161(a), which provides for the 
granting of what is deemed as "Class I" outpatient dental 
treatment in certain cases where there is a service-connected 
dental disability or condition.

Eighth Issue
Entitlement to a disability evaluation in excess of 20 
percent for a right foot disability, including hallux valgus 
with prominent bunion, asymptomatic, and multiple rigid 
hammertoes of the lesser toes:

This issue also needs additional development.  In particular, 
it is noted that the most recent medical examination of the 
service-connected right foot disability was conducted almost 
five years ago and that, based on the report of that VA 
podiatric examination, the RO granted the 20 percent rating 
that is currently in effect.  See, in this regard, a Hearing 
Officer's Decision dated in November 1994.  In a statement 
dated in December 1994, the veteran said that he was still 
dissatisfied with that new rating.  Another VA medical 
examination by the pertinent specialist is therefore felt to 
be needed, in order to clarify whether a disability in excess 
of 20 percent is warranted at this time, either on a 
schedular or an extra-schedular basis, especially since 
almost five years have elapsed since the last medical 
examination of the veteran's right foot.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
above four appealed claims are REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of the 
appealed claims.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then schedule the 
veteran for a VA gastrointestinal medical 
examination.  The claims folder, which 
should already include at least a copy of 
this decision/remand, should be made 
available to the examiner prior to the 
examination and, if the veteran fails to 
report for this medical examination 
without good cause, the RO should 
indicate so, in a memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the reports of the VA barium 
studies of July 1993 and July 1994, the 
report of the VA medical examinations of 
the same dates and the handwritten 
medical opinion of August 1994, 
suggesting the possibility of a "mild 
gastritis not visualized 
radiographically" and recommending an 
endoscopy; request, and interpret for the 
record, any additional studies or tests 
deemed necessary, such as the recommended 
endoscopy; conduct a thorough medical 
examination of the veteran's 
gastrointestinal system and thereafter 
submit a comprehensive and legible report 
of medical examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
chronic gastrointestinal disability 
and, if he does, his or her opinion 
as to whether it is as likely as not 
that that disability is proximately 
due to or the result of the 
veteran's intake of VA-prescribed 
medications for the service-
connected right foot disability, or 
in any other way causally related to 
service.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

3.  The RO should then schedule the 
veteran for a VA dental examination.  The 
claims folder, which should already 
include at least a copy of this 
decision/remand, should be made available 
to the examiner prior to the examination 
and, if the veteran fails to report for 
this medical examination without good 
cause, the RO should indicate so, in a 
memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the service medical records 
(including the aforementioned undated 
radiograph of the veteran's teeth and an 
undated color picture of the same area), 
the reports of the VA dental examination 
of July 1994 and the handwritten dental 
opinion of August 1994; request, and 
interpret for the record, any additional 
studies or tests deemed necessary, such 
as new X-Rays of the veteran's teeth; 
conduct a thorough medical examination of 
the veteran's dental system and 
thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A statement detailing each one 
of the teeth noted missing or with 
unrestorable caries, one by one, and 
a statement, for each such missing 
or unrestorable tooth, regarding 
whether the service medical records 
reveal any abnormality of that tooth 
and whether the tooth, if missing, 
is replaceable and, if carious, has 
restorable (treatable) caries. 

C.  For each one of the teeth noted 
missing and nonreplaceable or with 
unrestorable caries, one by one, an 
opinion as to whether it is as 
likely as not that the abnormality 
had its onset during service or is 
in any way causally related to 
service or, as claimed by the 
veteran, proximately due to his 
intake of VA-prescribed medications 
for the service-connected right foot 
disability.

D.  A statement listing all other 
diagnoses of dental disabilities 
currently warranted and, for each 
such diagnosis, the examiner's 
opinion as to whether it is as 
likely as not that the disability 
had its onset during service or is 
in any way causally related to 
service or, as claimed by the 
veteran, proximately due to his 
intake of VA-prescribed medications 
for the service-connected right foot 
disability.  The examiner should 
also include in his or her report a 
detailed description of each disease 
of the investing tissues noted, as 
well as of the character and extent 
of any pathological condition of the 
investing tissues observed.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  The RO should then schedule the 
veteran for a VA medical examination of 
his right foot by the pertinent 
specialist.  The claims folder, which 
should already include at least a copy of 
this decision/remand, should be made 
available to the examiner prior to the 
examination and, if the veteran fails to 
report for this medical examination 
without good cause, the RO should 
indicate so, in a memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the reports of the VA medical 
examinations of July 1993, July 1994 and 
October 1994; request, and interpret for 
the record, any additional studies or 
tests deemed necessary, such as new X-
Rays of the foot; conduct a thorough 
medical examination of the veteran's 
right foot and thereafter submit a 
comprehensive and legible report of 
medical examination that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the service-connected right foot 
disability currently should be 
considered to be severe in nature or 
productive of actual loss of the use 
of the foot.

C.  His or her opinion regarding the 
degree to which any pain and 
weakness associated with the 
service-connected disability 
currently contribute to the right 
foot's functional impairment.  This 
determination should, of course, be 
as much based on objective evidence 
as possible and any evidence of 
malingering or exaggeration of 
alleged symptoms should be 
specifically noted and taken into 
consideration. 

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

5.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

6.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, especially with 
regard to the additional evidence that 
was obtained.  In re-adjudicating the 
dental issue, the RO is reminded to also 
adjudicate the issue of service 
connection for a dental disability, for 
VA outpatient treatment purposes.  Also, 
in re-adjudicating the right foot 
disability issue, the RO is reminded to 
also determine whether an increased 
rating is warranted on an extra-schedular 
basis and to take into consideration and 
discuss any findings of functional 
impairment of the right foot resulting 
from pain, weakness and other factors 
associated with the service-connected 
disability.

If, upon re-adjudication of the appealed issues, any one of 
the benefits sought on appeal remains denied, a Supplemental 
Statement of the Case should be provided to the veteran and 
his representative, with an appropriate period to respond, 
and the claims folder should thereafter be returned to the 
Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The appealed claims must 
be afforded expeditious treatment by the RO, as the law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

